DETAILED ACTION
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
           I. Claims 1-11 drawn to apparatus claim, classified in H01Q 1/46.
          II. Claims 12-16 drawn to apparatus claim, classified in H01Q 1/46.
        III.  Claims 17-20 drawn to method of making, classified in Y10T 29/49018.

 	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II-III are related as product and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the limitations of the method of making are not lock step with the apparatus limitations in such a way that the process claims may produce a product not within the same scope of what is claimed in the apparatus, because the scope of the method claims are broader than that of the apparatus claims.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845